On Motion for Rehearing.
There was not one of the elements of estoppel in this case, as is fully shown in our original opinion. Gilmore v. Grand Temple (Tex. Civ. App.)222 S.W. 294. In the case of W. O. W. v. Hubbard 248 S.W. 732, decided by this court, the certificate was not delivered to the insured, a woman, but was delivered to her husband, the beneficiary, while she was absent in Mexico, and the dues were accepted from him. This court held that there was evidence of a waiver of delivery to the wife in person, and that the certificate did not provide for a delivery to the insured in person. In this case it was entered in the certificate that it was to be delivered into the hands of the insured in person while he was in good health. The cases are very different. Calhoun v. Maccabees (Tex.Com.App.) 241 S.W. 103.
The motion is overruled.